Memorandum: Defendant was convicted of conspiracy in the second degree, following a jury trial, for conspiring to murder an acquaintance who testified against him in a prior trial. Defendant’s primary claim is that reversal is required because the prosecution violated the Rosario rule (see, People v Rosario, 9 NY2d 286, cert denied 368 US 866) by not disclosing notes allegedly made by a key prosecution witness (see, People *972v Jones, 70 NY2d 547, 553; People v Ranghelle, 69 NY2d 56, 63-64). Since this issue was raised by defendant for the first time in his brief on appeal and since there is no factual support in the record for such a claim, we need not address it (see, People v Hicks, 287 NY 165, 174; People v Palmer, 137 AD2d 881; cf., People v Jones, 91 AD2d 1175, 1176). Defendant may pursue the claim in a CPL article 440 motion if so advised. We have considered defendant’s remaining claims and find that each one lacks merit. (Appeal from judgment of Oneida County Court, Darrigrand, J. — conspiracy, second degree.) Present — Dillon, P. J., Doerr, Green, Balio and Lawton, JJ.